      Exhibit 10.4

AMENDMENT TO THE AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT

This Amendment to the AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT of
December 31, 2008 (“Amendment”) between HEXCEL CORPORATION, a Delaware
corporation with its principal place of business in Stamford, Connecticut (the
"Company"), and Robert G. Hennemuth (the "Executive"), is effective as of June
1, 2018.

 

WHEREAS, the Company and the Executive entered into an Amended and Restated
Executive Severance Agreement on December 31, 2008, which amended and restated
the Executive Severance Agreement of March 20, 2006 (the “Agreement”); and

 

WHEREAS, under Section 8 of the Agreement, the Executive agreed, subject to
specified exceptions, not to disclose trade secrets and confidential and
proprietary information of the Company, its subsidiaries and affiliates (the
“Non-Disclosure Provision”); and

 

WHEREAS, the Company and the Executive wish to clarify the scope of the
Non-Disclosure Provision.

 

NOW, THEREFORE, in consideration of the mutual covenants of the Executive and
the Company and of the Executive's continued employment with the Company, the
parties agree as follows:

 

1.Amendment of Section 8 of the Agreement.  Section 8 of the Agreement is
deleted in its entirety and replaced with the italicized language set forth
below.

 

 

7.

Confidentiality.

 

(a) In addition to any obligation regarding Inventions, the Executive
acknowledges that the trade secrets and confidential and proprietary information
of the Company, its subsidiaries and affiliates, including without limitation:

 

(i) unpublished information concerning:

(A) research activities and plans,

(B) marketing or sales plans,

(C) pricing or pricing strategies,

(D) operational techniques, and

(E) strategic plans;

 

(ii) unpublished financial information, including information concerning
revenues, profits and profit margins;

 

(iii) internal confidential manuals; and

 

(iv) any "material inside information" as such phrase is used for purposes of
the Securities Exchange Act of 1934, as amended; all constitute valuable,
special and unique information of the Company, its subsidiaries and
affiliates.  In recognition of this fact, the Executive agrees that the
Executive will not disclose any such trade secrets or confidential or
proprietary information (except (A) information which becomes publicly available
without violation of this Agreement, (B)

--------------------------------------------------------------------------------

information of which the Executive, prior to disclosure by the Executive, did
not know and should not have known was disclosed to the Executive by a third
party in violation of any other person's confidentiality or fiduciary
obligation, (C) disclosure required in connection with any legal process
(provided the Executive promptly gives the Company written notice of any legal
process seeking to compel such disclosure and reasonably cooperates in the
Company’s attempt to eliminate or limit the scope of such disclosure) and (D)
disclosure while employed by the Company which the Executive reasonably and in
good faith believes to be in or not opposed to the interests of the Company) to
any person, firm, corporation, association or other entity, for any reason or
purpose whatsoever, nor shall the Executive make use of any such information for
the benefit of any person, firm, corporation or other entity except on behalf of
the Company, its subsidiaries and affiliates.

 

(b)(i) Nothing in this Agreement shall prohibit or restrict the Executive from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or filing a claim or assisting with
an investigation directly with a government agency or entity or a
self-regulatory authority, or from making other disclosures that are protected
under the whistleblower provisions of any applicable law or regulation.  The
Executive need not notify the Company that the Executive is engaging in the
activities described in the preceding sentence.  However, if the Executive is
required by law to disclose confidential information, other than to a government
agency or entity or a self-regulatory authority, the Executive shall give prompt
written notice to the General Counsel of the Company and shall otherwise comply
with the requirements of subsection (a)(iv)(C) above. Notwithstanding the
foregoing, under no circumstance will the Executive be authorized to disclose
any information covered by attorney-client privilege or attorney work product of
the Company or any of its subsidiaries without prior written consent of the
Company’s General Counsel or other Executive designated by the Board of
Directors of the Company.

 

(ii) The Executive has been advised that the U.S. Defend Trade Secrets Act of
2016 provides criminal and civil immunity to U.S. federal and state claims for
trade secret misappropriation to individuals who disclose a trade secret to
their attorney, a court, or a government official in certain confidential
circumstances that are set forth in 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2)
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.

 

 

2.

Miscellaneous.

 

(a) Other than as set forth in this Amendment, all terms used in this Amendment
shall have the meaning set forth in the Agreement.

 

(b) Other than as amended by this Amendment, all other terms in the Agreement
shall remain in full force and effect.




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Amended and
Restated Executive Severance Agreement as of the date and year first above
written.

 

 

HEXCEL CORPORATION

 

By:/s/ Gail E. Lehman

Name:   Gail E. Lehman

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

/s/ Robert G. Hennemtuth

Robert G. Hennemuth ("Executive")